Citation Nr: 0503199	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-02 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bipolar disorder with 
mania and psychosis.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant served in the United States Navy Reserve from 
December 1986 to September 1992 and during that period, she 
had active duty for training (ACDUTRA) from May 4, 1987 to 
August 27, 1987, from July 17, 1988 to July 29, 1988, from 
September 24, 1989 to October 5, 1989, and from February 10, 
1991 to February 27, 1991.  She also had multiple periods of 
inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied service connection for bipolar disorder 
with mania and psychosis.

The appellant testified before the undersigned Veterans Law 
Judge in February 2003.  A transcript of her hearing has been 
associated with the record.

When the appellant's case was before the Board in June 2003 
it was remanded to the RO for additional development of the 
record.  It was returned to the Board in January 2005 for 
further appellate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.

2.  Bipolar disorder existed prior to service and did not 
chronically increase in severity during or as a result of 
service.




CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the appellant's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the appellant.  As such, the Board concludes that 
any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case, the appellant's substantially complete 
claim was received in September 1997, prior to the enactment 
of the VCAA.  

In a September 1997 letter, the RO indicated that the 
appellant should submit evidence demonstrating that the 
claimed conditions had existed continuously since her 
discharge from service.  In November 1997, the RO informed 
the appellant that records had been requested from her 
Reserve unit, and that records had been sought from an 
identified private physician.  

In July 2003, the RO informed the appellant that her case had 
been remanded by the Board, and provided information 
concerning the evidence and information necessary to support 
her claim.  The appellant was apprised of the evidence that 
had been obtained and instructed to identify any additional 
evidence that could be obtained.  An October 2003 letter 
indicated that records had been requested from identified 
private treatment providers.  In December 2003, the RO wrote 
to the appellant and indicated that records had not been 
obtained from some of the private providers that she had 
identified.

The Board also observes that the appellant was advised, via a 
December 1999 Statement of the Case and Supplemental 
Statements of the Case dated in December 1999 and August 2004 
of the information and evidence necessary to substantiate her 
claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained 
and the appellant has been afforded VA examinations.  Social 
Security Administration records have also been associated 
with the claims folders.  Neither the appellant nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.


Factual Background

The evidence of record indicates that in June 1981, the 
appellant was psychiatrically hospitalized for a period of 
over 5 weeks.  She was 15 years old at the time.  No previous 
psychiatric history was noted.  She was admitted due to 
strange behavior, agitation, paranoia, auditory 
hallucinations and suicidal ideation.  The discharge 
diagnosis was major depression, single episode.  Psychotic 
features were also noted.  Upon her discharge, psychotropic 
medications were prescribed, and she was to be followed at an 
adolescent clinic.

On examination for entrance into the Navy Reserve in July 
1986, the appellant did not report a history of psychiatric 
illness.  She was found to be psychiatrically normal.  In a 
Report of Medical History obtained at the time of her annual 
physical examination in October 1990, the appellant reported 
depression or excessive worry.  She indicated that she had 
been seen at the Medical College of Virginia Hospital for 
severe headaches in 1982.

Records dated in May 1991, from Metropolitan Clinic of 
Counseling Managed Behavioral Care, Inc., (MCC) show that the 
appellant was hospitalized four days previously for a brief 
reactive psychosis.  Precipitants included the unexpected 
death of two friends.  Upon intake with MCC the appellant 
denied hallucinations and significant depression.  She 
received regular follow up treatment through MCC until June 
1992, and was noted to be stable.

A February 1992 letter from the appellant's MCC treatment 
provider indicates that the appellant was briefly 
hospitalized at Charter Westbrook Hospital in May 1991, for a 
brief reactive psychosis, and that she had been followed 
since that time for medication evaluation.  She was noted to 
be stable, with no restrictions.

The appellant was hospitalized at Chippenham Medical Center 
in July 1992.  She presented in an acute psychotic state.  
Her mother indicated that she had been acting strange for 
about two months.  The discharge diagnosis was possible 
bipolar disorder.

A December 1992 letter from MCC indicates that the appellant 
was hospitalized in July 1992 with a severe decompensation of 
her schizoaffective disorder.  She was noted to have made 
steady improvements.  She was quite stable and by October 
1992, she was capable of very structured, directed type work 
with minimal contact with the public.  The appellant 
continued follow-up with MCC through June 1993.

In a July 1992 letter from the Department of the Navy, 
Commander, Naval Reserve Readiness Command Region Six, it was 
concluded that the appellant was not physically qualified.  A 
narrative summary for the medical board indicates that the 
appellant had been referred by Command for a determination of 
whether she was fit for duty.  The examiner noted that a 
counselor and private psychiatrist had followed the appellant 
for multiple problems and that she had been hospitalized for 
a brief reactive psychosis.  She reported a history of 
persecution and delusions, and stated that she wanted to be 
separated due to her problems.  The diagnosis was 
schizoaffective disorder manifested by paranoia, 
hallucinations, delusions, and sleep and appetite 
disturbance.  The examiner concluded that impairment for 
further military duty was marked.  The medical board 
concluded that the appellant did not meet established 
physical standards for retention due to her psychiatric 
disorder and use of psychotropic medications.  She requested 
discharge in August 1992.

The appellant submitted her claim of entitlement to service 
connection in September 1997.  She indicated that she had 
been diagnosed with schizoaffective disorder in June 1992, 
and with bipolar disorder in June 1997.

A June 1997 letter from a private physician indicates that 
she had treated the appellant since October 1995 and that the 
appellant carried a diagnosis of bipolar disorder.  She noted 
that the appellant was currently stable on medication and 
would need to remain on medication indefinitely.  

A VA psychiatric examination was conducted in January 1998.  
The appellant's psychiatric history was reviewed.  The 
appellant denied any psychiatric problems prior to entering 
the Reserves in 1986.  She reported that stress or sleep 
irregularities caused her to become more disorganized and 
agitated.  The diagnosis was bipolar disorder with mania and 
psychosis.  The examiner indicated that the evidence pointed 
to an onset of the disorder while the appellant was in the 
active Navy Reserves.

In a November 1999 statement, the appellant indicated that 
she had experienced crying spells during boot camp.  She 
related that she failed a swim test, and that she had 
experienced other stressful events.  She stated that she had 
been harassed during drill and was put in remedial physical 
training due to her weight.  She argued that her experiences 
had caused her to become mentally ill.

The appellant was hospitalized at the Medical College of 
Virginia in April 2000.  A history of bipolar disorder was 
noted.  The appellant's mother reported that the appellant 
had ceased taking her  medications.  The diagnosis was 
bipolar disorder.

The appellant was hospitalized Poplar Springs Hospital from 
January to February 2002, and presented with complaints of 
hyperactivity, irritability and agitation.  During her 
hospitalization the appellant was observed to have 
hallucinations and bizarre behavior.  The discharge diagnosis 
was bipolar disorder, manic phase.

Within five days of her discharge from Poplar Springs 
Hospital, the appellant was admitted to St. Mary's Hospital 
for increasing psychotic symptoms.  Her recent history was 
noted, as well as previous hospitalizations.  The discharge 
diagnosis was bipolar affective disorder.

At her February 2003 hearing, the appellant testified that 
she had been found to be qualified for entry into the Navy, 
and that her mental problems had started in boot camp.  She 
denied having such problems prior to boot camp.  She 
acknowledged that she had been hospitalized in the 1980s but 
indicated that she did not remember the diagnosis that was 
rendered at that time.  She testified that she was harassed 
on ACDUTRA in Norfolk and that she had reported it.  

An October 2003 letter from Westbrook Behavioral Associates 
indicates that the appellant was being treated for bipolar 
disorder.

An additional VA psychiatric examination was carried out in 
May 2004.  The examiner indicated that he received the claims 
folders for review in June 2004, prior to completion of the 
examination report.  The appellant reported of having been 
sexually abused by her stepfather, and indicated that she 
lived with an aunt because her mother was not protective.  
She denied any other history of sexual or physical abuse.  
She indicated during the interview that her first mental 
health treatment was in 1990, and that she had been 
psychiatrically hospitalized approximately nine times.  

On review of the records, the examiner indicated that the 
appellant had first been psychiatrically hospitalized in June 
1981, with a diagnosis of major depression with psychotic 
features.  He noted that the appellant had presented 
similarly during subsequent admissions, and was diagnosed 
with schizophrenia by some providers and with bipolar 
disorder by others.  He indicated that the appellant had 
demonstrated symptoms consistent with schizophrenia in the 
sense that she had experienced auditory hallucinations, but 
that she had not demonstrated the range and persistence of 
symptoms one would expect from schizophrenia.  She had 
experienced manic episodes and that during the evaluation, 
her affect was somewhat labile.  

Upon review of the entire record, the examiner indicated that 
the appellant's problems appeared to have begun at age 15, 
when she experienced significant a bout of depression and the 
beginning of psychotic features.  He noted that accurate 
diagnosis in such cases was difficult upon first time 
presentation and noted that one provider who had originally 
diagnosed the appellant with schizophrenia had changed her 
diagnosis to bipolar disorder.  He indicated that there was 
no marked change in her presentation over the years, and 
noted that the diagnosis of bipolar disorder better described 
the appellant's symptoms because she had functioned 
relatively well between bouts of acute illness.  He opined 
that the appellant likely would have experienced bipolar 
disorder and the symptoms she had, whether she had been in 
the military or not.  He acknowledged that symptoms could be 
exacerbated under stress, but that there was no clear 
indication that her military experiences had contributed to 
the development of her disorder.  He noted that such 
disorders usually develop in late adolescence or early 
adulthood and followed varying courses.  He concluded that 
the appellant had been experiencing problems that could be as 
either bipolar disorder or schizoaffective disorder from age 
15, but that periods of significant remission suggested that 
the diagnosis of bipolar disorder would be somewhat more 
accurate.  He indicated that it would be very difficult to 
ascribe her problems to experiences encountered in the 
service, or for that matter, in civilian life, but that she 
would likely have demonstrated the same type of problems 
whether she had entered the service or not.  He emphasized 
that it would be faulty to attribute her mental health 
disorder to factors such as childhood abuse or military 
service.

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 
C.F.R. §§ 3.6, 3.303. 

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant contends that various stressors during boot 
camp and subsequent periods of ACDUTRA caused her current 
psychiatric illness.  She also maintains that she did not 
have a psychiatric illness prior to service, pointing to her 
successful graduation from high school and attendance at 
college prior to entering the Navy Reserve.

As a preliminary matter the Board notes that as reservist 
with active duty for training only who has not yet 
established service connection for any disability, the 
appellant has not established her status as a veteran and is 
not entitled to the presumption of soundness accorded 
veterans under 38 U.S.C.A. § § 1111, 1137 (West 1991).  In 
this regard the Board notes that a veteran is a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2004).  Active military, 
naval, and air service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 C.F.R. § 3.6(a).

With respect to the contention that the current psychiatric 
disorder did not exist prior to service, the Board notes that 
the appellant is qualified to offer evidence concerning 
matters susceptible to lay observation, but is not competent 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Having reviewed the evidence of record, the Board concludes 
that service connection for bipolar disorder with mania and 
psychosis is not warranted.  In this regard the Board 
observes that there is evidence that the appellant was 
psychiatrically hospitalized from June to August 1981.  As 
noted above, the appellant has not established status as a 
veteran, and is not entitled to the presumption of soundness.  
Moreover, the May 2004 VA examiner concluded, upon full 
review of the record, that the symptoms exhibited by the 
appellant over the years could be diagnosed as bipolar 
disorder.  He added that the appellant would have 
demonstrated such symptoms whether or not she had been in the 
service.

With regard to the appellant's argument that she had 
successfully completed educational goals and had worked prior 
to entering the Navy Reserve, the report of the May 2004 
examination indicates that with bipolar disorder there are 
periods of good functioning between acute bouts of illness.  
Again, that examiner concluded that the most appropriate 
diagnosis for the appellant's psychiatric problem was bipolar 
disorder, and that she had been exhibiting symptoms of that 
disorder since age 15.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.

ORDER

Entitlement to service connection for bipolar disorder with 
mania and psychosis is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


